Name: Commission Regulation (EC) NoÃ 2095/2004 of 8 December 2004 amending Regulation (EC) NoÃ 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter and Regulation (EC) NoÃ 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 9.12.2004 EN Official Journal of the European Union L 362/14 COMMISSION REGULATION (EC) No 2095/2004 of 8 December 2004 amending Regulation (EC) No 581/2004 opening a standing invitation to tender for exports refunds concerning certain types of butter and Regulation (EC) No 582/2004 opening a standing invitation to tender for exports refunds concerning skimmed milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3)(b) and (14) thereof, Whereas: (1) According to Article 1(1) of Commission Regulation (EC) No 581/2004 (2) and to Article 1(1) of Commission Regulation (EC) No 582/2004 (3) certain destinations are excluded from the granting of an export refund. Following the accession of the Czech Republic, Estonia, Cyprus, Hungary, Latvia, Lithuania, Malta, Poland, Slovenia and Slovakia to the European Union, the references to those countries should be deleted. (2) The Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (4), provides for a new import tariff quota to be opened by Bulgaria for milk powder originating in the Community. The access to that quota is restricted to products not benefiting from any kind of export subsidies. In order to avoid speculation and to ensure the respect of that concession that is likely to come into force before the expiry of the period of validity of the export licences, referred to in Article 8(1)(d) of Commission Regulation (EC) No 580/2004 of 26 March 2004 establishing a tender procedure concerning export refunds for certain milk products (5), Bulgaria should be excluded from the destinations eligible for an export refund in the framework of the permanent tender concerning skimmed milk powder provided for in that Regulation. (3) Regulations (EC) No 581/2004 and (EC) No 582/2004 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 581/2004, is replaced by the following: 1. A permanent tender is opened in order to determine the export refund on the following types of butter referred to in Section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (6): (a) natural butter in blocks of at least 20 kilograms net weight falling under product codes ex ex 0405 10 19 9500 and ex ex 0405 10 19 9700; b) butteroil in containers of at least 190 kilograms net weight falling under product code ex ex 0405 90 10 9000. The products referred to in the first subparagraph are intended for export to the following destinations:  Russia (destination code 075),  all other destinations except Andorra, Gibraltar, the United States of America and Vatican City. Article 2 Article 1(1) of Regulation (EC) No 582/2004 is replaced by the following: 1. A permanent tender is opened in order to determine the export refund on skimmed milk powder referred to in Section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (7) in bags of at least 25 kilograms net weight and containing no more than 0,5 % by weight of added non-lactic matter falling under product code ex ex 0402 10 19 9000, intended for export to all destinations except Andorra, Bulgaria, Gibraltar, the United States of America and Vatican City. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation 810/2004 (OJ L 149, 30.4.2004, p. 138). (3) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 810/2004. (4) Not yet published in the Official Journal. (5) OJ L 90, 27.3.2004, p. 58. (6) OJ L 366, 24.12.1987, p. 1. (7) OJ L 366, 24.12.1987, p. 1.